MARVIN, District Judge.
This cause having been heard upon the proofs and allegations of the parties, it is now ordered, and decreed, that the schooner Flying Arrow, recover for saving two hundred and ninety nine bales of cotton, from said wreck, valued at thirteen thousand one hundred and fifty six dollars, the sum of three thousand two hundred and eighty nine dollars, and also twenty nine dollars for saving portions of the materials and stores of said vessel, and also five hundred and ninety one dollars and sixty cents, for saving 07 bales of wet cotton, and breaking out seventy three other bales afterwards saved by the Texas. That the smacks Pinkney and Dudley, recover for saving one hundred and thirty one bales valued at five thousand seven hundred and sixty four dollars, the sum of fourteen hundred and forty one dollars, and also ten dollars and twenty eight cents for saving portions of the stores and materials. That the smack Welcome recover for saving twenty four bales, valued at one thousand and fifty six dollars, two hundred and sixty four dollars, and also ten dollars and ninety seven cents for saving portions of the materials and stores. That the schooner Eliza Catherine, recover for saving thirty nine bales and a half, valued at seven hundred and sixty five dollars and twenty five cents, the sum of three hundred and six dollars and ten cents. That the Sarah and Julia, recover for saving two bales, nineteen dollars. That the sloop Texas recover for saving seventy three bales valued at fourteen hundred and twenty three dollars and fifty cents, the sum of four hundred and ninety six dollars and forty cents, and sixty eight dollars and fourteen cents for saving portions of the materials. That the schooner Florida recover for saving materials fifty eight dollars and thirty five cents, — the total salvage on the cotton being six thousand four hundred and seven dollars and ten cents, and the total salvage on the materials, one hundred and seventy six dollars an'd seventy four cents. That upon the payment of the salvage and expenses as aforesaid, the Marshal restore said cotton and proceeds of the materials sold, to the master thereof, for and on account of whom it may concern.